Title: From Thomas Jefferson to Albert Gallatin, 15 April 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Sir
            Monticello Apr. 15. 1804.
          
          I have this moment recieved by express from the Govr. of Virginia the inclosed letter giving an account of a combination to injure the public by the fabrication & circulation of counterfiet notes of the branch banks of the US. as it alledges a cooperation of a person in trust in Washington, and an explosion of the confederacy will immediately follow the arrests here & in Kentucky, I doubt not you will see the expediency of instantaneous measures to probe the fact of a conspirator at Washington, & to secure him. Accept my friendly salutations.
          
            Th: Jefferson
          
        